Citation Nr: 1646107	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  15-36 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected asbestosis.

2.  Entitlement to special monthly compensation, based on aid and attendance and/or housebound status.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran was born in 1924, and served on active duty from January 1943 to June 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In March 2009, the RO, in pertinent part, denied service connection for COPD.  In April 2015, the RO denied entitlement to special monthly compensation based on aid and attendance/housebound.  

In July 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge, by videoconference; a transcript of that hearing is of record.  

During the July 2016 Board hearing, the Veteran's representative claimed that an increased rating was warranted for asbestosis (currently rated at 60 percent) to 100 percent, which would warrant special monthly compensation under 38 U.S.C.A. § 114(s), as the Veteran is also service-connected for posttraumatic stress disorder (PTSD) with a 70 percent disability rating.  The Veteran's claim for an increased rating for asbestosis is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Since the August 2015 statement of the case for the special monthly compensation claim and the January 2011 supplemental statement of the case for the COPD claim, the RO has associated new, pertinent evidence with the claims file consisting of VA examination reports and VA treatment records.  Because this evidence was added to the claims file by VA, and not submitted by the Veteran or his accredited representative, the Veteran cannot be assumed to have an understanding of its content in relation to his appeal or to have waived RO consideration of it in the first instance in connection with his appeal.  This should be addressed on remand.  

Furthermore, as to the COPD claim, the March 2016 VA examiner opined that the Veteran had mild COPD, which was more likely caused by tobacco smoking than asbestos exposure.  The VA examiner, however, did not provide an opinion as to whether COPD was aggravated by asbestosis, and if so, by how much beyond the natural progression.  As such, an addendum medical opinion is necessary to address this matter.  

As to the special monthly compensation claim, during the July 2016 Board hearing, the Veteran's representative claimed that the Veteran's respiratory impairment has resulted in overall deconditioning that has made him unable to function.  Also, VA medical records, such as from April 2016, indicate that the Veteran now lives in an assisted living facility.  The Veteran has not undergone a VA examination as to this claim.  A VA medical opinion should be obtained as to whether the Veteran is in need of aid and attendance or is housebound due to his service-connected disabilities.

As to both claims, during the July 2016 Board hearing, the Veteran indicated that he had been in receipt of Social Security Administration (SSA) benefits, but was unsure whether he ever received SSA disability benefits or not.  Per his February 2016 TDIU application, the Veteran stopped working in 1985, at the approximate age of 61, due to his disabilities.  The AOJ should contact the SSA and verify whether any disability benefits were awarded to the Veteran and obtain any administrative decisions and all medical records used in adjudicating such a claim, if such records exist.  

Additionally, all unassociated VA medical records should be obtained and associated with the claims file.  All reasonable attempts should be made to obtain such federal records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).                       

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain all unassociated VA treatment records and SSA disability records (if such exist) and associate them with the claims file.  If no outstanding records exist, the AOJ should note such determination in the claims file.

All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After performing the above development, return the claims file to the March 2016 VA examiner, or other appropriate clinician, who should review it and offer an opinion as to whether the Veteran currently has COPD, and if so, whether it has been aggravated by the Veteran's service connected asbestosis?  

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  

The examiner is asked to explain the reason(s) for his/her answers to the questions posed above.  The need for an additional examination of the Veteran is left to the discretion of the opinion provider.  

3.  Provide the Veteran with a VA Aid and Attendance or Housebound Examination for compensation purposes.

The examiner should provide an opinion as to whether the Veteran is so helpless due to his service-connected disabilities (currently including PTSD, asbestosis, tinnitus, and bilateral hearing loss) as to be in need of regular (but not necessarily constant) aid and attendance or is housebound.  

The examiner should report all pertinent findings, and explain the reason(s) for his or her opinions.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - to specifically include all evidence associated with the claims file since the August 2015 statement of the case for the special monthly compensation claim and the January 2011 supplemental statement of the case for the COPD claim.  

If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





